Case: 5:19-cr-00011-DAP Doc #: 1-1 Filed: 12/13/18 1 of 8. PagelD #: 2

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, John Smerglia, being duly sworn, hereby deposes and states the following:

INTRODUCTION AND QUALIFICATIONS

1. I have been employed with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) since January of 2003 and been a Special Agent (SA) with ATF since
June of 2004. I am an investigative or law enforcement officer of the United States,
empowered by law to conduct investigations, make arrests, and conduct seizures for
offenses enumerated in Chapter 203, Section 3051, Title 18, United States Code. I have
attended the Criminal Investigator Training Program and the ATF SA Basic Training
Program, both located at the Federal Law Enforcement Training Center in Glynco,

Georgia, fora combined period of approximately twenty-six weeks.

2. ] have received extensive training, both formal and on-the-job, in the provisions
of the Federal Firearms, Arson, Explosives, and Narcotics Laws administered under Title
18, Title 21, and Title 26 of the United States Code. As a result of my training and
experience as an SA for ATF, I am familiar with federal firearms, arson, explosives, and

narcotics laws.

3, During said employment, I have conducted numerous investigations into the
unlawful use, possession, and transfer of firearms; the distribution and possession with
intent to distribute controlled substances; money laundering; and conspiracies associated
with firearm, controlled substance, and money laundering offenses, in violation of Title
18 United States Code, Sections 371, 922, 924, 1956, 1957 and Title 21 United States
Code, Sections 841 and 846, To successfully conduct these investigations, I have utilized
a variety of investigative techniques and resources, to include but not limited to: physical
and electronic surveillance as well as undercover work, the use of Confidential
Informants (CIs) and cooperating witnesses, T-HI wire/electronic intercepts, pen
registers, controlled purchases, interviews, vehicle tracking devices, subpoenas for

records, and search warrants. Through these investigations, my training and experience,

 
Case: 5:19-cr-00011-DAP Doc #: 1-1 Filed: 12/13/18 2 of 8. PagelD #: 3

and conversations with other agents and law enforcement personnel, I have become
familiar not only with firearms violations, but also with the methods used by persons
committing related offenses, such as drug traffickers, to transport and safeguard
controlled substances, to distribute controlled substances, and to collect, launder, hide,
disguise or conceal related proceeds. I am familiar with methods employed by Drug
Trafficking Organizations (DTOs), and the tactics they routinely use to attempt to thwart

any investigation of their operations.

BACKGROUND

4, 1 am an investigator involved in a criminal investigation concerning MIGUEL A
COLMENERO MIRELES aka ARMANDO MIRELES (hereinafter “MIRELES”) and
BRIAN ISAEL VELAZQUEZ MATA aka BRAYAN MATA-MIRELES aka BRAYAN
MIRELES (hereinafter “MATA”). I have reviewed affidavits and evidence of, spoken

 

with other investigators regarding, and have been involved in the investigation relating to

alleged violations of federal firearm laws by MIRELES and MATA.

5. On or about December 7, 2018, in the Northern District of Ohio, Eastern
Division, MIRELES and MATA, did knowingly deliver to a common or contract carrier
for transportation or shipment in interstate commerce, to persons other than licensed
importers, licensed manufacturers, licensed dealers, or licensed collectors, packages
which contained firearms without written notice to the carrier that such firearms were

being transported or shipped; in violation of Title 18, United States Code, Section 922(e).

PROBABLE CAUSE

6. On December 7, 2018, Federal Bureau of Investigations (FBI) Task Force Officer
(TFO) Todd Gillilan was contacted by security personnel John Scott from the United
Parcel Service (UPS) via cellular telephone. The phone call was in reference to two (2)
suspicious parcels which were taken to UPS Store #6832, STE 59, 7257 Fulton Drive
NW, Canton, Ohio, 44718. The parcels were dropped off at UPS on December 7, 2018,
by MIRELES and MATA. The two parcels were to be shipped via UPS Ground Service

together to an address in Laredo, Texas.
Case: 5:19-cr-00011-DAP Doc #: 1-1 Filed: 12/13/18 3 of 8. PagelD #: 4

7. UPS personnel subsequently secured the two (2) parcels in a locked room at the
UPS hub which was located at 4850 Navarre Road SW, Canton, Ohio, 44706. Security
personnel Scott notified TFO Gillilan that the aforementioned packages were consistent
with indicators law enforcement looked for when conducting parcel interdiction. Security
personnel Scott further informed TFO Gillilan that a supervisor at the aforementioned
UPS hub opened one of the suspicious parcels. The purpose in opening said parcel was
to make sure the parcels were not hazardous or dangerous to UPS personnel. The UPS
Supervisor, however, observed what he believed to be a firearm within the parcel and
subsequently discontinued the search of said parcel. It should be noted that when the
parcels were dropped off at UPS by MIRELES and MATA the parcels were documented
as being packed with clothes.

8. On December 8, 2018, TFO Gillilan traveled to the UPS Hub located at 4850
Navarre Road SW, Canton, Ohio, 44706. When TFO Gillilan arrived, he was offered the
opportunity to examine United Parcel Service parcel#1Z5R76820303942845 and United
Parcel Service parcel#1Z5R768203 70609973, these were the two (2) parcels which
MIRELES and MATA paid to have shipped by UPS the previous day.

9. UPS parcel#1Z5R76820303942845 was further described as a heavily taped
brown cardboard box, with dimensions of 25"x19"x19". The parcel weighed
approximately 43 pounds, was item 1 of 2, and had a recipient listed as “ANGEL
AGUIRR" at 1, 1601 W CALTON RD LAREDO, TX, 78041-5631. The parcel sender
was "ALEX PARES". The sender’s address provided at UPS Store #6832, STE 59, 7257
Fulton Drive NW, Canton, Ohio, 44718 was 2137 S ARLINGTON ST AKRON, OH

44306. It should be noted that law enforcement has been unable to identify an Alex Pares
in Akron, Chio.

10. UPS parcel#1Z5R76820370609973 was further described as a heavily taped
brown cardboard box, with dimensions of 25"x25"x25". The parcel weighed

approximately 90 pounds, was item 2 of 2, and had a recipient listed as “ANGEL
AGUIRR" at 1, 1601 W CALTON RD LAREDO, TX, 78041-5631. The parcel sender
Case: 5:19-cr-00011-DAP Doc #: 1-1 Filed: 12/13/18 4 of 8. PagelD #: 5

was "ALEX PARES". The sender’s address provided at UPS Store #6832, STE 59, 7257
Fulton Drive NW, Canton, Ohio, 44718 was 2137 S ARLINGTON ST AKRON, OH
44306.

11. On December 8, 2018, at the time of initial examination, TFO Gillilan observed
United Parcel Service parcel#1Z5R76820303942845 partially opened at the top. TFO
Gillilan was able to visibly observe a Glock handgun case and several firearm magazine
carriers within the parcel. TFO Gillilan had UPS security personnel Scott seal the
package prior to TFO Gillilan presenting the parcels to Canine Cash.

12. TFO Gillilan separated the aforementioned parcels, placed them along with
several other controlled packages, and then presented them to Canine Cash. Canine Cash
alerted to the presence of an odor of narcotics in the packages labeled as United Parcel
Service parcel#1Z5R76820303942845 and United Parcel Service

parcel#1 75R76820370609973. TFO Gillilan seized the aforementioned parcels, traveled
to the Canton FBI Resident Agency, and secured the parcels in a locked room until a

search warrant could be obtained.

13. On December 10, 2018, K-9 Canton Police Department (CPD) Officer Chris
Heslop and his dual purpose explosive detection dog Canine Zayne traveled to the
Canton FBI Resident Agency to conduct an explosive sniff of UPS parcel#
1Z5R76820303942845 and UPS parcel# 1Z5R76820370609973. TFO Gillilan retrieved
the aforementioned parcels from the locked room, separated them, and placed them along
with several other controlled packages. All of the packages were then presented to
Canine Zayne. Canine Zayne alerted to the presence of an odor of explosives in the
packages labeled as UPS parcel# 1Z5R76820303942845 and UPS parcel
#1Z5R76820370609973, TFO Gillilan again secured the aforementioned parcels at the

FBI Office in a locked room until a search warrant could be obtained.

14. On December 10, 2018, TFO Gillilan applied for and obtained state search
warrants in the Stark County Court of Common Pleas before Judge Chryssa Hartnett for
both UPS parcel #1Z5R76820303942845 and UPS parcel #175R76820370609973.
Case: 5:19-cr-00011-DAP Doc #: 1-1 Filed: 12/13/18 5 of 8. PagelD #: 6

15. On December 10, 2018, a search of both parcels was completed at the Canton FBI
Resident Agency, A search of UPS parcel#1Z5R76820370609973 resulted in the
discovery of a bullet proof vest, seven (7) firearms, face masks, firearm accessories,
ammunition, and other miscellaneous items. The firearms within said parcel are more

thoroughly described as follows:

*Windham Weaponry rifle, .308 caliber, Model: WW-308, SN: RD005853
‘Century Arms firearm, 7.62x39mm, Model: AK63DS, SN: F00504

«Smith and Wesson rifle, Model: M&P-15, SN: TF24351

*Windham Weaponry rifle, .223/5.56 caliber, Model: WW-CEF, SN: CF005386
«Smith and Wesson pistol, 9mm, Model: SD9VE, SN: FXB1872

«Smith and Wesson pistol, 40 S&W caliber, Model: MNP40C, SN: DW74606
«Smith and Wesson pistol, 9mm, Model: SW1911, SN: UCZ0812

16. Asearch of UPS parcel #175R76820303942845 resulted in the discovery of one
(1) firearm, holsters, firearm storage cases, ammunition magazines, tactical vests, and
other miscellaneous items. The firearm within said parcel is more thoroughly described

as follows:
*Glock pistol, .40 caliber, Model: 22 Gen 4, SN: SPX324

17. A Confidential Informant (CD, hereafter referred to as CI-1, has assisted the
MEDWAY DEA, a local law enforcement agency in Wayne County, Ohio since on or
about July 5, 2017. CI-1 cooperated with MEDWAY DEA without promise or threats.
The assistance provided by CI-1 has allowed not only MEDWAY DEA the ability to
further investigations but also other law enforcement agencies to include the FBI and
ATP. CI-1 has assisted law enforcement and received financial subsistence in exchange
for credible information in active criminal investigations. CI-1 has provided truthful and
reliable information during the time he/she has assisted law enforcement. Cl-1 has been
found to be a credible source of information by multiple law enforcement officers/agents

employed by multiple agencies.
Case: 5:19-cr-00011-DAP Doc #: 1-1 Filed: 12/13/18 6 of 8. PagelD #: 7

18. On December 4, 2018, CI-1 informed FBI SA Gregory Brindza that ARMANDO
MIRELES was traveling in a four-door pickup truck while in the local area (Massillon-
Canton, Ohio). CI-1 provided further information that the pickup truck was dark in color
and outfitted with large rims (wheels). The Cl informed SA Brindza that MIRELES

possessed firearms within the truck.

19. On December 7, 2018, CI-1 provided a photograph of MIRELES’ truck to FBI
SA Brindza. On the same date CJ-1 was shown a photograph of MIGUEL A
COLMENERO MIRELES obtained from the Ohio Law Enforcement Gateway
(OHLEG). CI-1 identified the individual in the photograph as ARMANDO MIRELES
(MIRELES).

20. On December 10, 2018, I observed preserved video surveillance obtained by FBI
TFO Mike Volpe from UPS. The preserved video was from December 7, 2018, in
reference to the shipment of UPS parcel #125R76820303942845 and United Parcel
Service parcel#12Z5R76820370609973. A review of the surveillance video showed the
same individual identified by CI-1 as MIRELES and MATA carrying the two (2)
aforementioned parcels into UPS Store #6832, STE 59, 7257 Fulton Drive NW, Canton,
Ohio, 44718. A comparison of the surveillance video from UPS and the OHLEG
photograph of MIGUEL A COLMENERO MIRELES clearly revealed MIRELES as one
of the individuals involved in dropping the aforementioned parcels at UPS on December
7, 2018. During a review of the video surveillance MIRELES and MATA were also
observed providing funds as payment for the transport of the two parcels at UPS. It
should be noted that during the review of the surveillance video a large dark in color
pickup truck was also observed outside of the UPS store on December 7, 2018. The truck
was used by MIRELES and MATA for transport of the aforementioned parcels to UPS.
The dark in color truck was not completely visible by the video surveillance but the
features which were visible appeared similar to the photograph of the truck provided by
CI-1.
Case: 5:19-cr-00011-DAP Doc #: 1-1 Filed: 12/13/18 7 of 8. PagelD #: 8

2k. On December 10, 2018, Cl-1 viewed a still frame photograph of BRAYAN
MATA-MIRELES obtained from the surveillance video on December 7, 2018. CI-1
identified the individual as BRAYAN MIRELESS (MATA).

22. On December 11, 2018, CI-1 viewed a still frame photograph of MIGUEL A
COLMENERO MIRELES from the surveillance video on December 7, 2018. CI-1
identified the individual as ARMANDO MIRELESS (MIRELESS).

23. On December 11, 2018, ATF Industry Operations Investigator (OT) Jill Krofta
queried the ATF Federal Licensing System in reference to MIGUEL MIRELES,
ARMANDO MIRELES, Alex Pares, and Angel Aguirr verifying that none of the four (4)

were licensed by ATF as a Federal Firearm Licensee holders of any type.

24. Qn December 11, 2018, ATF IOI Melissa Mehaffey queried the ATF Federal
Licensing System in reference to BRAYAN MIRELES and BRAYAN MATA-
MIRELES verifying that neither were licensed by ATF as a Federal Firearm Licensee
holders of any type.

25. On December 12, 2018, a criminal complaint was signed in the United States
District Court, Northern District of Ohio, Eastern Division, by Magistrate Judge George
J. Limbert in reference to an alleged violation of Title 18 United States Code 922(e), by
MIGUEL A COLMENERO MIRELES. A federal arrest warrant was issued for
MIRELES in reference to the alleged violation.

26. On December 12, 2018, 1 observed BRIAN ISAEL VELAZQUEZ MATA in
person. I could identify MATA as the same individual who was with MIRELES on

December 7, 2018, in the surveillance video obtained from UPS.

27. On December 12, 2018, I interviewed MATA with TFO Gillilan. MATA made
statements of admission that he (MATA) was with MIRELES at UPS and did assist
MIRELES in the shipment of firearms.
Case: 5:19-cr-00011-DAP Doc #: 1-1 Filed: 12/13/18 8 of 8. PagelD #: 9

28. Based on the aforementioned facts, I believe there to be probable cause that
BRIAN ISAEL VELAZQUEZ MATA, did knowingly deliver to a common or contract
carrier for transportation or shipment in interstate or foreign commerce, to persons other
than licensed importers, licensed manufacturers, licensed dealers, or licensed collectors, a
package in which there was a firearm(s) without written notice to the carrier that such
firearm was being transported or shipped:, in violation of Title 18, United States Code

sections 922(e).

_
2
to Ld

John Saferglia
Senior Special Agent
Bureau of ATF

Subscribed and sworn before me this 13™ day of December 2018.

 

George J. LimBert
United States Magistrate Judge
